UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 AZALEA MALLORY,

                                        Plaintiff,                   19 Civ. 10164 (PAE) (SN)
                        -v-
                                                                               ORDER
 1667 FIRST GOTHAM PIZZA INC., et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a proposed Clerk’s certificate of default against defendants 1667

First Gotham Pizza Inc. and 356 East 87th Street Realty LLC, Dkt. 8, and an affirmation from

Donald Weiss, Esq., plaintiff’s counsel, in support of that certificate, Dkt. 10. The Clerk’s office

has also issued the certificate of default. Dkt. 10. If plaintiff is seeking a default judgment as to

these defendants, she must first file a motion for a default judgment.

       SO ORDERED.
                                                             
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: February 14, 2020
       New York, New York
